Title: To Benjamin Franklin from James Parker, 10 September 1768
From: Parker, James
To: Franklin, Benjamin


Honoured Sir
Nyork Sept. 10. 1768
Tho’ I have not had the Pleasure of one Line from you for many Months past yet I will write a Word or two. Mrs. Franklin I hear expects you in the August Packet, but your Son, who is gone to Albany just now, told me he hardly expected you. I have not heard a Word from my unhappy Son, whether he be dead or alive, tho’ I heard the Vessel he went in arrived some Weeks before the Packet sail’d. It would have been kind had you mentioned any Thing of him, in any of yours, for our Satisfaction,  but as it is, we must leave it to Time to inform us. We have only our humble Remembrance of you, whilst I am Your most obliged Servant
James Parker
